Citation Nr: 0939865	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  

2.  Entitlement to service connection for a skin disorder of 
the bilateral feet, claimed as fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1967.   

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Hartford, 
Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder to include 
PTSD, and for a skin disorder of the feet.  He is noted to 
have sustained combat injuries in Vietnam, to include 
shrapnel wounds to his right eye and hand, and has combat 
decorations which include the Purple Heart and Combat 
Infantry Badge.  

A review of the evidence reflects that further development is 
necessary to properly adjudicate both issues.  In regards to 
the PTSD claim, the RO is noted to have denied service 
connection for this disorder based on recent VA records 
showing a negative PTSD screen in January 2006 and his 
failure to respond to a request to provide stressor details.  
The Board notes that exposure to inservice stressors is shown 
by the combat related evidence described above, thus the 
Veteran's failure to respond to the RO's stressor request 
does not preclude further development of this matter.  In 
regards to the negative PTSD screen from January 2006, the 
Board notes this was done on a routine primary care 
evaluation, and does not appear to have been a formal VA 
psychiatric examination to address PTSD.  

Elsewhere the evidence reflects some evidence of a 
psychiatric disorder, as the Veteran self reported some PTSD 
type symptoms in a lay statement from August 2006, where he 
indicated he has had trouble interacting with people, doing 
simple tasks and that he is generally alone.  He also 
reported having treated with a doctor for chest pains, and 
was diagnosed with anxiety, for which various medications 
were prescribed including Prozac.  In support of his 
contentions, there are private records showing he was 
prescribed Prozac for anxiety in September and October 1999.  
His representative in an October 1999 brief argues that the 
evidence should warrant a grant of service connection either 
for PTSD or some other psychiatric disorder.  

Currently the evidence is not adequate for adjudication 
purposes as examination is needed to ascertain whether the 
Veteran currently has a psychiatric disorder, and if so, 
whether such disorder is related to service, to include 
exposure to confirmed combat stressors.  

In regards to the skin disorder of the foot, the RO is noted 
to have conceded that he was treated for a foot fungus in 
service, but then denied this disorder based on the evidence 
showing treatment for a post service foot fungus unrelated to 
the disability in service.  A review of the evidence does 
reflect treatment for athlete's foot in service in December 
1966 and treatment for toenail fungus in November 2001 and 
onychomycosis years after in December 2003.  There is no 
indication in these records whether this post service foot 
fungus is or is not related to the foot fungus treatment in 
service, thus examination is needed to answer this question.  

Furthermore the Board notes that on pre-service examination 
in August 1965, while the feet were normal, the accompanying 
report of medical history is positive for a history of 
athletes foot.  Thus examination of this claimed disorder by 
a VA foot disorders examination is necessary and 
readjudication of this issue must include consideration of 
applicability of the provisions of presumption of soundness 
and aggravation of a preexisting condition.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that the 
correct standard for rebutting the presumption of soundness 
requires that VA show by clear and unmistakable evidence that 
(1) the appellant's disability existed prior to service and 
(2) that the preexisting disability was not aggravated during 
service.)  Generally, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there was an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).

In addition, the Veteran in his notice of disagreement filed 
in March 2006, also raised the possibility that the foot 
fungus is being aggravated by his service connected diabetes, 
thus examination and reajudication must also address the 
possibility of service connection secondary to diabetes.  See 
38 C.F.R. § 3.310(a) (2009), Allen v. Brown, 7 Vet. App. 439 
(1995).

In light of the need for further development by providing VA 
examinations, the Veteran should also be contacted to clarify 
whether there is additional medical evidence pertinent to his 
claim as the most recent VA records are dated in 2006.  VA's 
duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).  

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal, but this was attached to a June 2006 
statement of the case, as part and parcel of this most recent 
adjudication.  On remand the AOJ should ensure that such 
notice is provided before readjudicating this matter.

Accordingly the case is REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 
(2009)) is fully satisfied.  In 
particular, VA must send the Veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the Veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for skin disorders of his 
feet and for any psychiatric complaints 
since 2006.  After securing the necessary 
release(s), the AOJ should obtain these 
records.  All correspondence, as well as 
any treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the Veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2009).

3.  After the completion of the above, 
the AOJ should schedule the Veteran for a 
VA skin disorders examination to 
determine the nature and etiology of the 
Veteran's claimed skin disorder involving 
the feet.  The examination should be 
conducted by the appropriate specialist 
in dermatology, to determine whether any 
claimed skin disorder(s) involving the 
feet are due to or aggravated by service, 
to include whether they are secondary to 
his service connected diabetes  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination, and the examination 
reports must be annotated in this regard.  
All special studies or tests deemed 
necessary by the examiner(s) are to be 
accomplished.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
condition.

(A) Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
whether the Veteran has a current skin 
disorder of either or both feet (2) 
whether any diagnosed skin disability 
involving the both feet at least as 
likely as not began in service.  The 
examiners should discuss the treatment 
for any and all skin disorders affecting 
feet shown in the service medical records 
when addressing this question.   

(B) If the skin disorder of the feet is 
said to preexist service, the examiner 
should discuss whether (1) it is at least 
as likely as not that any such 
disorder(s) preexisted service that was 
not noted on entrance into service, (2) 
If the skin disorder of the feet 
preexisted service is it at least as 
likely as not that the Veteran's current 
skin disorder of the feet was permanently 
aggravated/increased in disability during 
his service or is it more likely than not 
that such increase was due to the natural 
progress of the disease?

(C) The examiner should also state 
whether it is at least as likely as not 
that any skin disorder(s) of the feet is 
being caused, or aggravated, by diabetes.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

4.  Thereafter following completion of 
#1-2 the AOJ should afford the Veteran a 
VA special psychiatric examination.  The 
claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  The examiner should 
provide an opinion on the following: 

(A).  Does the Veteran have a diagnosis 
of PTSD?

(B).  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record, to include the confirmed evidence 
of combat shown by his military awards in 
his DD-214 and the medical evidence of 
combat wounds.  After consideration of 
these stressors, the examiner should 
explain whether they satisfy the criteria 
to support a diagnosis of PTSD;

(C).  If PTSD is not diagnosed or if 
there are additional psychiatric 
disorders, the examiner should opine as 
to whether any such disorder(s) is/are 
related to service, or if preexisting 
service, was/were aggravated thereby.  
The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  

5.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
service-connection claims, including any 
additional evidence obtained by the RO on 
remand.  To this end, the AOJ should 
consider and discuss the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, regarding the preexisting 
issue.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes the provisions of 38 C.F.R. § 
3.310 (2009) regarding the secondary 
service connection issue, and be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination may result in adverse consequences. 
38 C.F.R. § 3.655 (2009).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


